Montgomery App. No. 19172. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. Upon consideration of appellant’s motion for appointment of counsel and request for extension of time to file merit brief,
IT IS ORDERED by the court the motion for appointment of counsel be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that the request for extension of time be, and hereby is, granted, and the time for filing appellant’s merit brief is hereby extended to December 2, 2002.